                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

AD ASTRA RECOVERY                              )
SERVICES, INC.,                                )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )              Case No. 18-1145-JWB-ADM
                                               )
JOHN CLIFFORD HEATH, ESQ., et al.,             )
                                               )
                       Defendants.             )

                                MEMORANDUM AND ORDER

       This matter comes before the court on Plaintiff’s Motion for Leave to Amend the

Complaint to Join Parties (ECF No. 104). Plaintiff Ad Astra Recovery Service, Inc. (“Ad Astra”)

seeks leave to file an amended complaint that adds corporate defendant entities related to some of

the existing defendants as well as those entities’ chief executive officer. Defendants oppose the

motion on the grounds that it is untimely under the scheduling order; that they would suffer undue

prejudice if the court allows the amendment; and that the amendment is futile. For the reasons

explained below, the court disagrees and grants the motion.

I.     BACKGROUND

       Ad Astra is a debt collector and credit agency that alleges the “defendants engaged in a

fraudulent credit-repair scheme designed to bombard debt collectors with false credit dispute

letters with the intention of deceiving debt collectors . . . and frustrating their efforts to collect

legitimate debts.” (Compl. ¶ 3 (ECF No. 1).) Ad Astra filed this case on June 17, 2018, asserting

mail fraud, wire fraud, and conspiracy claims under the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. §§1962(c) and (d). Ad Astra also asserts Kansas common

law claims for fraud and tortious interference with existing contractual relationships. The current
defendants are John C. Heath, Attorney at Law, PLLC, doing business as Lexington Law Firm;

Lexington Consumer Advocacy, LLC; Lexington Consumer Advocacy, Inc.; John Clifford Heath;

Kevin Jones; Adam C. Fullman; Progrexion Teleservices, Inc.; and Progrexion Holdings, Inc. The

individual defendants are attorneys with Lexington Law. The original complaint alleges that the

Progrexion defendants are the law firm’s printer and mass mailer. Ad Astra’s motion to amend

explains that it learned through discovery that the Progrexion defendants and their related

corporate entities played a more significant role in the alleged fraudulent credit-repair scheme than

originally pleaded.

       Ad Astra now seeks to amend to add defendants related to the existing Progrexion

defendants—namely, PGX Holdings, Inc.; Progrexion ASG, Inc.; Progrexion Marketing, Inc.;

Progrexion IP, Inc; and Jeffrey R. Johnson, the CEO of the existing and proposed Progrexion

defendants. Ad Astra’s proposed amended complaint alleges that Progrexion Teleservices (current

defendant) employs telephone service representatives who provide telemarketing, telephone sales,

and corresponding services to Lexington Law, including handling Lexington Law’s initial client

intake and facilitating clients signing engagement agreements. Ad Astra’s proposed amended

complaint now also alleges that Progrexion Marketing (proposed defendant) is responsible for

marketing to potential Lexington Law clients; that Progrexion IP (proposed defendant) owns and

licenses the tradename “Lexington Law” and provides Lexington Law with proprietary credit

report error correction services software, among other things; and Progrexion ASG (proposed

defendant) is responsible for managing funds, administering employee benefits, managing human

resources, and handling other routine business operations. Ad Astra further alleges that Progrexion

entities’ staff is housed in Lexington Law’s offices and that some Lexington Law and Progrexion

entities have offices in the same buildings. Ad Astra seeks to add Mr. Johnson as a defendant



                                                 2
because he is the CEO of each Progrexion entity and because he allegedly developed, controlled,

and ratified the conduct at issue, with fraudulent intent. Ad Astra’s proposed amended complaint

would also remove Lexington Consumer Advocacy, Inc. as a defendant, add more detailed factual

allegations about defendants’ letter volume and processes, and clarify each defendant’s alleged

role in the scheme.

       The scheduling order established a deadline of November 20, 2018, for motions to amend

the pleadings. (ECF No. 21, at 9.) Ad Astra filed this motion on December 11, 2019. Ad Astra

contends that it only recently learned sufficient information through discovery to amend and that

it could not have amended sooner because of repeated discovery delays and inaccurate information

provided by the current defendants that obscured the Progrexion entities’ corporate structure. For

example, Ad Astra points out that defendants’ corporate disclosure statement filed on July 11,

2018, states that Progrexion Holdings, Inc. and Progrexion Teleservices, Inc. have no parent

company.    (ECF No. 11.)      But Ad Astra learned at the Progrexion defendants’ corporate

depositions on November 4 and 6, 2019, that the Progrexion entities’ corporate structure differed

from the corporate disclosure statement. (ECF No. 105, at 2-3.) Furthermore, Ad Astra states that

it learned about Mr. Johnson’s alleged role in the business operations at Kevin Jones’ deposition

on October 3, 2019. After these depositions, defendants filed an amended corporate disclosure

statement on December 11, 2019, that identifies (1) PGX Holdings, Inc. as the parent company of

Progrexion Holdings, Inc. and (2) Progrexion Holdings as the parent company of Progrexion

Teleservices. (ECF No. 103.)

       In arguing against the proposed amendment, Defendants focus on Progrexion Holdings’s

response to an interrogatory that asked Progrexion Holdings to “[i]dentify all corporate parents,

subsidiaries, divisions, affiliates, and any other entities related to Progrexion.” (ECF No. 114-1,



                                                3
at 3.) Progrexion Holdings points out that its response to this interrogatory on November 14, 2018,

identified the various Progrexion entities that Ad Astra now seeks to join. Defendants also note

that Progrexion’s own website lists Mr. Johnson as the CEO, and that Ad Astra’s amended initial

disclosures (served on August 19, 2019) listed Mr. Johnson and corporate representatives for each

of the proposed Progrexion defendants as potential witnesses. (ECF No. 114-2.)

       Separately, discovery disputes and delays have marked this case—most of them involving

Ad Astra’s efforts to obtain discovery. On April 4, 2019, the court granted in large part Ad Astra’s

motion to compel, overruling numerous boilerplate and improper objections, including a broad

and largely unsupported attorney-client privilege objection. (ECF Nos. 41-44.) Similarly, on June

12, 2019, the court granted in large part Ad Astra’s motion to compel production of defendants’

financial information. (ECF No. 55.) On September 18, 2019, the court granted in part Ad Astra’s

motion to compel, ordered Lexington Law to produce a sampling of audio recordings between

Lexington Law and its clients, and later granted Ad Astra’s motion to compel a larger sampling.

(ECF No. 70.) All the while, the undersigned held numerous discovery conferences to resolve

disputes and to set and reset deadlines after defendants delayed in serving timely discovery

responses. (ECF Nos. 45, 53, 59, 62, 75, 84, 96, 109.) At one point, the court even ordered

defendants to show cause why they should not be held in contempt for failing to comply with court

orders to provide discovery. (ECF No. 57.) Although the undersigned declined to sanction

defendants based on their response to the order, defendants never disputed that they failed to

provide the discovery by the deadline ordered. (ECF No. 58.)

I.     ANALYSIS

       When a party moves to amend after the deadline set in the scheduling order, the moving

party must (1) demonstrate good cause for modifying the scheduling order under Federal Rule of



                                                 4
Civil Procedure 16(b)(4), and (2) satisfy the standards for amendment under Rule 15(a). Gorsuch,

Ltd., B.C. v. Wells Fargo Nat. Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014). A motion to

amend to join additional parties also implicates the Federal Rules governing mandatory or

permissive joinder. See FED. R. CIV. P. 19 & 20.

         A.     Good Cause Pursuant Rule 16(b)(4)

         A scheduling order “may be modified only for good cause and with the judge’s consent.”

FED. R. CIV. P. 16(b)(4). To establish good cause, the moving party must show that it could not

have met the motion-to-amend deadline despite “diligent efforts.” Husky Ventures, Inc. v. B55

Invs., Ltd., 911 F.3d 1000, 1020 (10th Cir. 2018). Because Rule 16 requires diligence, if a party

knows of “the underlying conduct but simply failed to raise [its] claims, . . . the claims are barred.”

Gorsuch, 771 F.3d at 1240. On the other hand, “Rule 16’s good cause requirement may be satisfied

. . . if a [party] learns new information through discovery or if the underlying law has changed.”

         Although Ad Astra does not specifically address the good-cause requirement to modify a

scheduling order deadline,1 the court finds good cause based on the arguments set forth in Ad

Astra’s brief. Ad Astra contends that prolonged meet-and-confer efforts and frequent discovery

disputes stymied Ad Astra’s efforts to take depositions (which did not begin to occur until the fall

of 2019) and essentially delayed Ad Astra discovering the facts that gave rise to the motion to

amend. Moreover, defendants filed an inaccurate corporate disclosure statement that did not

properly identify the current Progrexion defendants’ parent companies, which further confused the

matter. Ad Astra argues that it is reasonable that the appropriate parties were not apparent from




   1
       Rather, Ad Astra addresses the timeliness of its motion as part of the Rule 15 analysis.


                                                  5
the outset given the inaccurate corporate disclosure statement.2 On the other hand, defendants

focus on the fact that they identified the various Progrexion entities in their interrogatory responses

served on November 14, 2018; that Mr. Johnson’s identify as CEO was publicly available on

Progrexion’s website; and that Ad Astra identified Mr. Johnson and corporate representatives from

the proposed Progrexion defendants in Ad Astra’s amended initial disclosures served on August

19, 2019. In other words, defendants contend that Ad Astra could have amended sooner.

       The record demonstrates that Ad Astra knew of the existence of the corporate entities and

Mr. Johnson before it moved to amend, but it does not demonstrate that Ad Astra knew of (or

could have known of) the scope of their alleged involvement any sooner than it did. Although

defendants point to their November 2018 interrogatory response, they do not address their

inaccurate corporate disclosure statement, which they only recently amended. The crux of Ad

Astra’s argument is that repeated document-production delays resulted in depositions being

delayed, and that depositions beginning in the fall of 2019 provided the bulk of the factual

allegations supporting the motion to amend. The court credits this characterization of discovery.

The proposed amended complaint contains new and detailed factual allegations concerning a

complex, sophisticated business operation with interacting and overlapping parts. Although Ad

Astra knew of certain information giving rise to the proposed amendments before it moved to

amend, the undersigned cannot say that Ad Astra could have brought the entirety of the motion to

amend any sooner than it did given the complexity of business operations involved, discovery




   2
     Ad Astra also argues that defendants concealed the true structures of participants of the
scheme, made “calculated discovery delays” and concerted efforts to prevent Ad Astra from
obtaining material evidence. (ECF No. 104 at 1; ECF No. 105, at 5, 11.) While the record
demonstrates discovery delays, it does not support any inference of improper motive. The court
does not find these arguments persuasive in the context of evaluating good cause.


                                                  6
delays, and defendants’ own inaccurate corporate disclosure statement. The court therefore finds

good cause to modify the scheduling order to allow the belated motion to amend.

       B.      Amendment Under Rule 15

       Once a party has filed a responsive pleading, the opposing party “may amend its pleading

only with the opposing party’s written consent or the court’s leave,” which should be freely given

when justice requires. FED. R. CIV. P. 15(a)(2). The rule’s purpose “is to provide litigants the

maximum opportunity for each claim to be decided on its merits rather than on procedural

niceties.” SCO Grp., Inc. v. Int’l Bus. Machines Corp., 879 F.3d 1062, 1085 (10th Cir. 2018)

(internal quotations omitted). The court may refuse leave to amend “only [upon] a showing of

undue delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure

deficiencies by amendments previously allowed, or futility of amendment.” Wilkerson v. Shinseki,

606 F.3d 1256, 1267 (10th Cir. 2010); see also Foman v. Davis, 371 U.S. 178, 182 (1962) (same).

       Practically speaking, the party opposing a motion to amend generally bears the burden to

demonstrate why the amendment should not be permitted. See Wilkerson, 606 F.3d at 1267 (in

the absence of such a showing, amendment should be allowed); Eminence Capital, LLC v. Aspeon,

Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (stating the party opposing amendment bears the burden

to show undue prejudice and that there is a presumption in favor of amendment absent such a

showing “or a strong showing of the remaining Forman factors”). Whether to grant a motion to

amend is within the court’s sound discretion. Gorsuch, 771 F.3d at 1240. In this case, defendants

argue that they and the proposed defendants would suffer undue prejudice if the court allows the

amendments, and they contend the amendments are futile.

               1.     Undue prejudice




                                                7
       Undue prejudice is the most important factor in determining whether to allow an

amendment to the pleadings. See Minter, 451 F.3d at 1207. A party may be unduly prejudiced

when an amendment unfairly affects a party preparing its defense—for example, when the

amendments “arise out of a subject matter different from what was set forth in the complaint and

raise significant new factual issues.” Id. However, the fact that a party must defend against new

or better-pleaded claims does not equate to undue prejudice. See Popp Telcom v. Am. Sharecom,

Inc., 210 F.3d 928, 943 (8th Cir. 2000) (“The inclusion of a claim based on facts already known

or available to both sides does not prejudice the non-moving party.”); Patton v. Guyer, 443 F.2d

79, 86 (10th Cir. 1971) (recognizing that there is always practical prejudice resulting from an

amendment but that this is not the test); Hirt v. Unified Sch. Dist. No. 287, 308 F. Supp. 3d 1157,

1168 (D. Kan. 2018) (“While any amendment invariably causes some practical prejudice, undue

prejudice means that the amendment would work an injustice to the defendants.” (internal

quotations omitted)); 6 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

PROCEDURE § 1487 (3d ed.) (recognizing a plaintiff typically will not be precluded from amending

“simply because that amendment may increase defendant’s potential liability”).

       Here, defendants argue that both they and the proposed defendants would be unduly

prejudiced by the amendments. Specifically, they argue that Ad Astra seeks to name Mr. Johnson

in his individual capacity, thus subjecting him to financial exposure that is potentially not covered

by his indemnification agreement. They note that discovery is wrapping up and that Mr. Johnson

has not had any opportunity to conduct his own discovery to properly defend against Ad Astra’s

allegations. They argue that the proposed Progrexion entities would be prejudiced because Ad

Astra previously knew of their existence but only seeks to name them now, when discovery is

about to close and the parties have already served expert disclosures.



                                                 8
       Generally, the analysis of undue prejudice involves potential prejudice to the parties who

are already present in the case, not to potential defendants who have not appeared and who are not

advancing these arguments themselves. Regardless, to the extent that the new defendants believe

they would be prejudiced by the existing case schedule, they may request a hearing to discuss any

remaining discovery needs and any narrowly tailored adjustments to the case schedule. Therefore,

there is no need for the defendants to be unduly prejudiced by the amended complaint.

       Defendants also argue that they would be prejudiced by the amendments because the

proposed amended complaint significantly expands the case. For example, defendants note that

the proposed amended complaint alters Paragraph 3 to expand the period when defendants were

allegedly engaged in a fraudulent credit repair scheme—from January 2014 (as stated in the

complaint) to 2010 (as stated in the proposed amended complaint). (ECF No. 107-4, at ¶3.)

Defendants note the four-year statute of limitation in a RICO action and that the undersigned

previously limited the temporal scope of discovery requests using a cutoff date of May 21, 2013.

Defendants also characterize the addition of Paragraph 139 as adding a new cause of action. It

alleges that the Progrexion entities “knowingly engaged in monetary transactions that siphoned

funds from Lexington Law to pay the Progrexion entities in violation of 18 U.S.C. § 1957.” The

allegation appears under the heading “Third Cause of Action . . . Under Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(c) [Alternative RICO Enterprise]” and

under the subheading, “Pattern of Racketeering Activity – Mail and Wire Fraud.” (ECF No. 107-

4, at 20-22.)

       Regardless of whether the paragraph is properly characterized as a separate claim or a

separate legal theory, the court understands that it appears reasonably likely that defendants may

wish to take additional discovery. The court also understands defendants’ argument about



                                                9
temporal scope to be one of prejudice because of potentially expanded discovery at a late stage.

But defendants fail to explain with any specificity what additional discovery they would require.

Moreover, narrowly tailored adjustments to the current discovery schedule can remedy any

potential, unspecified prejudice. During the discovery conference on December 13, 2019, the

undersigned asked defendants how much additional time they would require for discovery if the

court allowed the motion to amend, and defendants estimated they would require two additional

months. Although the court raised the issue of extended discovery before defendants responded

to the instant motion, defendants’ response brief does not address that possibility or contend that

they would continue to be prejudiced even if the court were to extend case management deadlines.

Because the court is willing to extend discovery, it is not apparent that defendants would be unduly

prejudiced. Therefore, the court will not deny the motion on this basis.

                2.      Futility

        “A proposed amendment is futile if the [pleading], as amended, would be subject to

dismissal.” Jefferson Cty. Sch. Dist. No. R-1 v. Moody’s Inv’r’s Servs., Inc., 175 F.3d 848, 859

(10th Cir. 1999). In the context of futility, the court often considers whether the amended

complaint could withstand a motion to dismiss pursuant to Rule 12(b)(6). See 6 CHARLES ALAN

WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1487 (3d ed.) (collecting

cases). To withstand dismissal under Rule 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

analyzing whether dismissal is appropriate, the court must “accept the facts alleged in the

complaint as true and view them in the light most favorable to the plaintiff.” Mayfield v. Bethards,

826 F.3d 1252, 1255 (10th Cir. 2016).



                                                   10
        Defendants make sweeping arguments that all of plaintiff’s claims are subject to dismissal

for failure to plead sufficient facts to support the claims and for failure to plead the fraud-based

claims with particularity, as FED. R. CIV. P. 9(b) requires. But, even according to defendants, these

deficiencies appear in plaintiff’s original complaint, too. (ECF No. 114, at 8-9.) For example,

defendants argue that Ad Astra’s core allegations “of both the amended complaint and the original

complaint” do not support a fraud claim. (Id. at 8.) According to defendants, because those same

facts do not support the conclusion that there was a scheme to defraud, Ad Astra’s RICO mail and

wire fraud claim also fails. (Id. at 9.) Specifically, defendants attack the proposed amended

complaint as failing to set forth the time, place, and contents of the false representation, the identify

of the party making the statements, and the consequences of those statements. Defendants note

that Paragraph 133, which sets out an “alternative enterprise,” states that Mr. Johnson “through

the Progrexion entities” engaged in various unlawful practices, but it fails to specify what acts

were committed by Mr. Johnson individually and each of the Progrexion entities. (ECF No. 107-

4, ¶ 133.) Defendants also argue that various factual allegations fail to delineate with specificity

any of the requirements of Rule 9(b), but the only other example defendants cite is that Paragraph

59, which also does not distinguish between the Progrexion entities.

        Defendants correctly note that Ad Astra’s mail and wire fraud allegations are subject to a

heightened pleading standard. George v. Urban Settlement Servs., 833 F.3d 1242, 1255 (10th Cir.

2016). Specifically, Ad Astra must plead the alleged predicate acts of mail and wire fraud with

particularity, as required by Rule 9(b). Id. at 1245 (“[P]laintiffs must set forth the time, place and

contents of the false representation, the identity of the party making the false statements and the

consequences thereof.” (internal quotations omitted)).          But defendants point to only two

paragraphs in the proposed amended complaint to argue that the predicate acts are not pleaded



                                                   11
with particularity. In doing so, defendants fail to address the amended complaint as a whole—

overlooking factual allegations that detail the nature of the alleged scheme (including each

defendant’s role), time period involved, and the communications at issue. Without a significantly

more developed argument, the undersigned cannot say that Ad Astra has failed to plead the fraud-

based claims with particularity. The court also agrees with Ad Astra that the one case defendants

cite on this point is distinguishable. See Ogles v. Security Benefit Life Ins. Co., 401 F. Supp. 3d

1210, 1222-23 (D. Kan. 2019) (finding the plaintiff failed to plead particularized examples of mail

or wire fraud and failed to plead that other examples were deliberately hidden). Moreover, Ad

Astra’s proposed amended complaint pleads these claims in largely the same manner as its original

complaint. (See, e.g., ECF No. 107-4, ¶ 114 (stating that “Defendants’” predicate acts are ongoing

and will be repeated)).

       Defendants argue that Ad Astra’s tortious interference claim fails because Ad Astra has

not pleaded facts showing that Ad Astra breached any contracts with vendors.                      This

characterization is inaccurate in that Ad Astra pleaded that it was required to use its best efforts to

collect debts under its servicing agreements; it was only paid for its services if it collected the

debts; and the influx of defendants’ letters hampered Ad Astra’s ability to carry out its job. (ECF

No. 107-4 at ¶¶ 158-160.)

       But, again, Ad Astra’s tortious interference claim is virtually identical to the claim already

pleaded. Defendants did not move to dismiss these claims when Ad Astra filed suit, even though

they now seek to bar amendments that they argue contain substantially the same alleged defects.

Any pleading deficiencies contained in the operative pleading do not present a compelling reason

for the court to deny the motion to amend to add separate allegations. See Hawkins v. Bd. of Cty.

Commissioners of Coffey Cty., Kansas, No. 17-2687-KHV-ADM, 2019 WL 5622417, at *4 (D.



                                                  12
Kan. Oct. 31, 2019) (reaching the same conclusion). For these reasons, the court finds defendants

have not shown that the claims, as amended, are futile.

       C.      Joinder Under Rule 20(a)(2)

       When a motion to amend seeks to add parties that are not indispensable, Rules 15 and 20

govern. See Hinson v. Norwest Fin. S.C., Inc., 239 F.3d 611, 618 (4th Cir. 2001); AKH Co., Inc.

v. Universal Underwriters Ins. Co., No. 13-2003-JAR-KGG, 2018 WL 2008860, at *3 (D. Kan.

Apr. 30, 2018). Rule 20(a)(2) provides that defendants may be joined if (1) the claims against

them “arise out of the same transaction or occurrence, or series of transactions or occurrences;”

and (2) there are questions of law and fact common to all defendants. There is not a generalized

test for determining whether alleged facts constitute the same transaction or occurrence for the

purpose of Rule 20. 7 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

PROCEDURE § 1653 (3d ed.). Rather, courts have found that the phrase is flexible, depending on

the connection of the transactions or their logical relationship. AKH Co., 2018 WL 2008860, at

*5. “Language in a number of decisions suggests that the courts are inclined to find that claims

arise out of the same transaction or occurrence when the likelihood of overlapping proof and

duplication in testimony indicates that separate trials would result in delay, inconvenience, and

added expense to the parties and to the court.” Sprint Commc’ns. Co. v. Theglobe. com, Inc., 233

F.R.D. 615, 617 (D. Kan. 2006) (quoting 7 WRIGHT & MILLER § 1653, supra). As with Rule 15,

the court liberally construes Rule 20 “to promote trial convenience and expedite the final

determination of disputes, thereby preventing multiple lawsuits.” AKH Co., 2018 WL 2008860,

at *5; United Mine Workers of America v. Gibbs, 383 U.S. 715, 724, (1966) (“Under the Rules,

the impulse is toward entertaining the broadest possible scope of action consistent with fairness to

the parties; joinder of claims, parties and remedies is strongly encouraged.”).



                                                13
       Ad Astra’s motion to amend meets the criteria for permissive joinder, and defendants do

not argue otherwise. Although Ad Astra alleges that each defendant had a different role in the

operation, the core allegation is the same: Ad Astra alleges that all of the defendants—both current

and proposed—are part of the same fraudulent credit repair scheme that damaged Ad Astra.

Furthermore, the proposed amended complaint includes factual allegations sufficient to give the

defendants notice as to each of the Progrexion entities’ role in allegedly carrying out that integrated

scheme. Therefore, the claims against the proposed defendants arise out of the same transactions

or occurrences as the claims against the current defendants. In addition, questions of law and fact

are common to all defendants in that many of the claims are the same and each defendant’s role in

the alleged scheme will be at issue. For these reasons, joinder is proper under Rule 20.

       D.      Conclusion

       The court finds good cause to modify the scheduling order deadline to allow for Ad Astra’s

motion to amend. The court also finds that defendants have not established undue prejudice or

futility. Moreover, the proposed amended complaint meets the requirements for permissive

joinder. The court therefore grants Ad Astra’s motion. Ad Astra shall file its First Amended

Complaint (ECF No. 107-4) within two (2) business days from the date of this order and shall

proceed expeditiously in effecting service on the newly named defendants.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Amend the

Compliant to Join Parties (ECF No. 104) is granted.

       IT IS SO ORDERED.

       Dated December 26, 2019, at Topeka, Kansas.

                                                               s/ Angel D. Mitchell
                                                               Angel D. Mitchell
                                                               U.S. Magistrate Judge



                                                  14
